Citation Nr: 0621781	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for depressed mood 
disorder.

3. Entitlement to service connection for a personality 
disorder.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1965 to August 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his October 2004 VA 9 form, the veteran stated that he was 
receiving disability from the Government since January 2002 
for his "Mood Disorder." The record also contains a Social 
Security Administration (SSA) "Notice of Award" indicating 
that the veteran is receiving disability benefits as of July 
2003. The U.S. Court of Appeals for Veterans Claims has held 
that, where VA has notice that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based. See Hayes v. 
Brown, 9 Vet. App. 67 (1996). Furthermore, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), emphasizes the need for VA to obtain 
records from other Government agencies. See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002). Under the circumstances 
presented here, the RO should request the veteran's SSA 
medical records.


The veteran initiated his claims in February 2003. The 
veteran's service medical records indicate that the veteran 
was treated for "aggressive episodes" in July and August 
1966. His separation examination indicates he was discharged 
(honorably) in August 1966 due to "unsuitability personality 
disorder." 

Since service, the veteran has been diagnosed and treated for 
various psychiatric disorders. The veteran was scheduled for 
a psychiatric examination in August 2003 to determine if the 
veteran has PTSD as a result of any incident in service, but 
has never been evaluated regarding his other claims, to 
include depressive mood disorder and a personality disorder. 
Although personality disorders are considered congenital and 
developmental defects, an examination is necessary to 
determine if the condition was aggravated by any remote 
incident of service. See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel Opinion 01-85 
(March 5, 1985)]; see also Carpenter v. Brown, 8 Vet. App. 
240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514- 15 
(1993). The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed conditions could be related to service, such 
as to mandate providing him an examination. See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

In regard to his claim for PTSD, he identified (within the 
PTSD questionnaire and other statements) four different 
specific combat incidents with specific dates. Specifically, 
he alleges that in March 1966 he witnessed events of 
decapitation and dismemberment. In February 1966 he saw the 
"heads of our troops on bamboo sticks." He also identified 
April and June 1966 events of combat including being fired at 
and witnessing a friend be killed by an anti-tank mine. The 
veteran alleges he was a passenger of the tank that exploded 
and killed his friend, the driver. 

The Board notes that the combat incidents have not been 
substantiated. The veteran's service medical records and 
personnel records were obtained indicating that the veteran 
was in Vietnam with a MOS of "pioneer" at the time of the 
incidents. No attempts were made, however, to obtain the 
veteran's unit records for the relevant time frame. These 
stressful incidents involving enemy attack are precisely the 
type of incidents that can be verified by unit records. The 
Board finds that attempts to verify the veteran's reported 
stressor have been incomplete. Further attempts should be 
made to verify the reported incidents specifically employing 
the dates identified by the veteran. 

The veteran's outpatient treatment records reflect a 
diagnosis of PTSD in June 1999. A subsequent August 2003 VA 
examination, however, concluded that the veteran does not 
have PTSD. If an in-service stressor is confirmed, the 
veteran should be afforded a new psychiatric examination to 
reconcile the conflicting diagnoses. 

The veteran also identified VA outpatient treatment records 
not currently in the record. Specifically, the veteran 
identified being treated at the VAMC in St. Louis, Missouri 
starting in the 1980s. The VAMC St. Louis records indicate 
past treatment dating back to 1989, but only records from 
1993 to 2003 were obtained. Similarly, the veteran identified 
being treated at the VAMC in Louisville, Kentucky from 2000 
to 2005, but only records from 2000 to 2003 were obtained. 
Attempts should be made to obtain treatment records for the 
missing years, as well as any treatment records from 2003 to 
the present. VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for 
VA medical records must be made since the evidence is not 
currently complete.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration for the purpose of obtaining 
a copy of the decision and all medical 
records relied upon in conjunction with the 
veteran's claim for SSA disability 
benefits. Any attempts to obtain records 
that are ultimately unsuccessful, should be 
documented in the claims folder.

2. The RO should make an attempt to verify 
the veteran's claimed stressor events 
involving the 1966 combat incidents.  
Specifically, the RO should ask the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) to provide unit records for 
65th Engineering Battalion 25th Infantry APO 
SF 96225 USARV, for February 1966, March 
1966, April 1966 and June 1966, to 
determine whether the alleged enemy attacks 
are documented. 

3. Obtain the veteran's medical records for 
psychiatric treatment from: 
*	the VA Medical Center in St. Louis, 
Missouri from 1980 to 1993 and from 
2003 to the present, and
*	the VA Outpatient Clinic in 
Louisville, Kentucky from 2003 to 
the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

4.  After obtaining the above evidence, to 
the extent available, schedule the veteran 
for a VA psychiatric examination for the 
claimed conditions of a depressed mood 
disorder and a personality disorder to 
determine the severity and likely etiology 
of any and all psychiatric conditions, 
specifically commenting on whether the 
conditions were caused or aggravated by any 
remote incident of service. 

If, and only if, information is obtained 
corroborating any of the veteran's alleged 
stressors, then also schedule him for a VA 
psychiatric examination for the claimed 
condition of post-traumatic stress disorder 
(PTSD) specifically commenting on the 
conflicting medical opinions of whether he 
has PTSD. The RO must specify for the 
examiner the stressors that are established 
by the evidence of record and the examiner 
must be instructed that only these events 
may be considered for the purpose of 
determining whether the appellant was 
exposed to a stressor during service. 

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV. After review 
of the pertinent material, the examiner 
must specifically discuss whether the 
appellant meets the diagnostic criteria in 
DSM-IV for diagnosis of PTSD (i.e., were 
the verified in-service stressors 
sufficient to produce PTSD), and, if so, is 
there a link between the current symptoms 
and the alleged in-service stressors.  

5. After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter. The RO 
must consider all applicable laws and 
regulations. If the benefit sought remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment. 



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


